DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The amendment is addressed below in this FINAL office action.

2.  The independent claim amendments change the scope of the inventive concepts to using a distance based on the location of the 1st device and the ID zone (which might/might not be the distance between 1st and 2nd devices since that language has been deleted) AND that a NACK is sent based on also understandng if a “negative-only HARQ feedback is enabled” AND “wherein a length of the zone is configured on the communcation range requirement”.

3.  The examiner has put forth a 35 USC 112 1st rejection (see below).

4.  The double patenting rejection is still on the record and the examiner requests a signed Terminal Disclaimer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14, 18 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,893,390 in view of {Yasukowa et al. US 2018/0249448 OR Bontu et al. US 2014/0086152} and Axmon et al. 2015/0304875  and Ritzen et al. US 7,054,635
The 10,893,390 patent teaches the entire claim but is silent on a NACK.
The examiner notes that a HARQ was described in the parent ‘390 patent and a NACK can be used to signal whether the HARQ data is not successfully received, hence the two words are almost interchangeable.
i.  Yasukowa 2018/0249448 teaches that an ACK/NACK (for HARQ data) can be sent for D2D data transmissions.   Hence a NACK would imply that the HARQ is being used when it is sent to identify that said HARQ data was not successfully received.
[0058] As illustrated in FIG. 3B, a feedback channel (SL feedback) for feedback from the reception-side user equipment UEb to the transmission-side user equipment UEa may be additionally mapped on second-half symbols. Regarding the feedback, it is assumed that ACK/NACK for HARQ of D2D data is fed back from the reception-side user equipment UEb to the transmission-side user equipment UEa.
ii.  Bontu et al. US 2014/0086152 teaches that when a D2D receiving UE decodes the D2D data, it will send a HARQ signal (ie. ACK or NACK) to the transmitter, hence the HARQ signal correlates to a NACK signal.
 	[0046] Once the D2D receiving UE, i.e., UE0, decodes the  D2D  data, the D2D receiving UE will send a HARQ signal, e.g., ACK/NACK to the eNB via physical uplink control channel (PUCCH) at 606. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the 10,893,390 patent, such that a NACK is used, to provide the ability to NACK (or ACK) data that was sent (whereby the NACK is also considered a HARQ signal as well).
With regard to “negative-only HARQ feedback is enabled”, Axmon et al. US 2015/0304875 teaches only sending NACK’s when the signal quality is poor, which reads on the concept of a “negative-only HARQ feedback being enabled since there is no way for the device to receive error-free data (e.g. out of range, significant interference, etc.), hence the device only sends NACK’s):
[0110] Note that when cross-carrier scheduling is used, when SCell control information, including allocations, are transmitted via PCell control signaling to the wireless device 12, the wireless device 12 may be configured to NACK all allocations received for the SCell, when the SCell is in the out-of-range condition. Thus, the network node 10 may be configured to deduce that the SCell is out-of-range if a certain number of consecutive NACKs are received from the wireless device 12 in response to allocations sent in the SCell.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that negative-only HARQ feeback is enabled, to provide the ability to NACK all communications from a device that has poor signal quality.
With regard to “a length of the zone is configured based on the communication range requirement”, and Ritzen et al. US 7,054,635 who teaches adapting the length/size of a cell based on communcation range:
(ABSTRACT)  A method and cellular communications network is provided that improves the speech quality near a border of a cell by dynamically changing the size of the cell. More specifically, the method includes the steps of selecting a cell from a plurality of cells, and receiving a plurality of mobile reports from a corresponding number of mobile terminals located in a portion (e.g., cell border area or a section of the cell border area) of the cell. In response to receiving the plurality of mobile reports, an average speech quality value is determined for the portion of the cell. The portion is decreased in size if a lower threshold exceeds the average speech quality value or the portion is increased in size if the average speech quality measure exceeds an upper threshold.  
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that a length of the zone is configured based on the communication range requirement, to provide the ability to change the length/size of the cell coverage area to either support or deny coverage to a device (based on signal quality, etc.).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. US 2022/0039080 and further in view of , Axmon et al. US 2015/0304875 and Ritzen et al. US 7,054,635.
As per Claim 1, Khoryaev et al. US2022/0039080 teaches a method for performing, by a first device, wireless communication, the method comprising:    
receiving, from a second device through a physical sidelink control channel (PSCCH), sidelink control information (SCI) – Below Khoryaev teaches exchanging various information (data, control, etc.) on at least a PSCCH channel: 
[0047] In this embodiment, the UEs 101 and 102 can further directly exchange communication data via a ProSe interface 105. The ProSe interface 105 can alternatively be referred to as a sidelink interface comprising one or more logical channels, including but not limited to a Physical Sidelink Control Channel (PSCCH), a Physical Sidelink Shared Channel (PSSCH), a Physical Sidelink Discovery Channel (PSDCH), and a Physical Sidelink Broadcast Channel (PSBCH).
receiving, from the second device via a physical sidelink shared channel (PSSCH) related to the PSCCH (Abstract, figures teach D2D/V2V/V2X communications to/from devices), 
(i) an identifier (ID) of a zone in which the second device is located 
[0124] As discussed above, this awareness can be enabled through beam and spectrum resource management based on an association of geo-location information with spectrum resources (as a first approach). In this case when spectrum resources are associated with geographical information (UE ID, area ID, location, coordinates, velocity, acceleration, as related to the target node, etc.), the vehicle(s) of areas 801-806 (e.g., Geo-area ID 1, Geo-area ID 2, Geo-area ID 3, Geo-area ID 4, Geo-area ID 5, Geo-area ID 6) can determine the RX beam pointing direction based on the knowledge of its own coordinate 816 (i.e. coordinate of its own antenna system) and the nearest coordinates 812 associated to the corresponding spectrum resource (i.e. spectrum resource at this time instance). For example, the line of sight (LOS) direction pointing towards the nearest geographical coordinate associated with given spectrum resource can be used.
[From 0137]  “..As such, a dynamic interchange can occur between two vehicles or vehicle nodes based on geo-location information or changing geographical location of the nodes..”
[0138] Referring to FIG. 11, distributed and collocated antenna systems 1100 are further illustrated and can be utilized when a priori information is available about candidate receiver locations or associated resources, such as by an indication over the air. In this example, beam sweeping 1104, 1108 can be reduced, while saving on resources for the Tx side by covering a defined area of receiver locations 1102, 1106 based on the a priori information received.
(ii) information related to communication range requirement (See Para #42 and then Para #38 below)
[0042] In order to further improve vehicle positioning accuracy, ranging/positioning protocols between vehicles, as well as between vehicles and road side units (RSU—infrastructure units) can be enabled. Vehicles and/or RSUs can measures signal location parameters as part of geo-location information such as phase difference(s), time of arrival(s), time difference(s) of arrival, propagation delay(s), angle of arrival(s) to extract information about inter-vehicle or vehicle-RSU distances/ranges. These additional measurements between vehicles/RSUs, can be used to improve the accuracy of location estimation obtained in-coverage or out-of-coverage network areas.   
(iii) data (Abstract teaches using sidelinks/PSCCH for communications between devices which reads on “data” being sent): “..A user equipment (UE) or network device such as a Vehicle-to-Everything (V2X) node, or V2X device operates to configure sidelink signals with another vehicle or node with resources that can be used for ranging and sidelink communications within a Long Term Evolution (LTE) network or a New Radio (NR) network…”    
obtaining a distance (i.e. at least between two devices) 
[0038] In consideration of various deficiencies or solutions described herein, a V2X as a network node/device that comprises a New Radio (NR)/5G NodeB (gNB), an eNodeB (eNB), a user equipment (UE), a Roadside Unit (RSU), a drone, vehicle device, or other vehicle unit/component can generate, or process, a sidelink signal for a sidelink communication with another entity (other V2X node). The V2X (node/device) can be configured to determine geo-location information of another V2X node based on the sidelink signal between the V2X device and the V2X node, and derive a distance or distances for a sidelink ranging and a set of resources based on the geo-location information.
based on location of the first device (Below teaches determining a geo-location (ie. location) of another node/device based on various information) – See below and previous passages cited:
[0239] In one example, an apparatus of a V2X device in a vehicle communication network, can comprise processing circuitry configured to: generate, or process, a sidelink signal of a sidelink communication with a V2X node that comprises a new radio NodeB (gNB), an eNodeB (eNB), a user equipment (UE), a Roadside Unit (RSU), a drone, or other vehicle device; determine geo-location information of the V2X node based on the sidelink signal between the V2X device and the V2X node; and derive a distance or positioning data of the V2X node based on a sidelink ranging and a set of sidelink resources based on the geo-location information for sidelink communications associated with the V2X node; a radio frequency (RF) interface, configured to receive from the processing circuitry, data for a transmission of the sidelink signal.
[0125] All V/V2X UE nodes at each area can use the same function [t.sub.i, f.sub.i, s.sub.i, c.sub.i]=function (x(t)-longitude, y(t)-latitude, z(t)-altitude, derivatives of x(t), y(t), z(t)). This function can be used by the transmitters of each V/V2X 602, 622 to determine spectral resources for transmission based on their geo-location information or coordinate position/location within a geographic area and its associated geo-area ID. 
But is silent on 
wherein the length of the zone is configured based on; and
distance is smaller or equal to the communication range requirement; 

(i) a negative-only HARQ feedback is enabled;
(ii) a failure to decode the data by the first device, AND 
(iii) the data is not successfully decoded by the first device;
Transmitting, to the second device, a negative acknowledgement (NACK) for the data to the second device.








With regard to  “…transmitting to the second device a negative acknoledgement (NACK) for the data” AND “..the data is not successfully decoded by the first device..”,(i) a negative-only HARQ feedback is enabled…”, at least Axmon et al. US 2015/0304875 teaches that a device will be configured to NACK all allocations/data received from a node if/when the node is out of range, which reads on a negative-only HARQ feedback being enabled.   When In-range, then the device/network understands if the distance is smaller/equal to the communications range AND when out-of-range, the device/network understands the distance is greater than the communication range (which Axmon can determine/calculate based on at least if communications quality is good/poor from the number of consecutive NACKs, i.e. NACK’s sent for data that is not successfully decoded):
[0110] Note that when cross-carrier scheduling is used, when SCell control information, including allocations, are transmitted via PCell control signaling to the wireless device 12, the wireless device 12 may be configured to NACK all allocations received for the SCell, when the SCell is in the out-of-range condition. Thus, the network node 10 may be configured to deduce that the SCell is out-of-range if a certain number of consecutive NACKs are received from the wireless device 12 in response to allocations sent in the SCell.
The examiner also note that Axmon clearly understands in-range and out-of-range distances, which would be used by one skilled to determine a length of the zone to be configured for in-range/out-of-range communcations.   Thusly, the communication range can be adapted to modify the length of the zone to allow or prevent communications – i.e. the length of the zone (it’s distance) can be increased if communication quality is good (no errors) but it can be decreased if quality is not good (too many errors) whereby negative-only NACKS would be enabled.  This would prevent resources from being expended/wasted on trying to communicate with a device that is mostly out-of-range and signals/messages are not being property received.  Also NOTE Xiong et al. US 2018/0213379, previously cited and now pertinent but not cited who also teaches sending NACK’s for data that is not decoded properly (Figure 4, step 5 and Para’s #135-136).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the Khoryaev, such that it “…transmits to the second device a negative acknoledgement (NACK) for the data” AND “..the data is not successfully decoded by the first device..”,(i) a negative-only HARQ feedback is enabled, to provide the ability to determine if the communication range is within limits otherwise placing the device into negative-only HARQ since data is not decoded properly to prevent resources from being wasted/expended when the device is out-of-range.
With regard to “….wherein the length of the zone is configured based on…”, the examiner interprets that the length of a zone can be adapted (increased/decreased) as based on the quality of the signals being received, i.e. increase the cell/zone size/length when quality is good and decrease its size when quality is poor).  Ritzen et al. US 7,054,635 teaches that based on the quality of (speech) signals received, the cell’s border can be dynamically increased or decreased in size/length, which reads on the claim.
(ABSTRACT)  A method and cellular communications network is provided that improves the speech quality near a border of a cell by dynamically changing the size of the cell. More specifically, the method includes the steps of selecting a cell from a plurality of cells, and receiving a plurality of mobile reports from a corresponding number of mobile terminals located in a portion (e.g., cell border area or a section of the cell border area) of the cell. In response to receiving the plurality of mobile reports, an average speech quality value is determined for the portion of the cell. The portion is decreased in size if a lower threshold exceeds the average speech quality value or the portion is increased in size if the average speech quality measure exceeds an upper threshold.    (Abstract)
Accordingly, there is a need for a method in a cellular communications network that improves the speech quality near a border of a cell by dynamically increasing or decreasing the size of the cell. There is also a need for a method and cellular communications network that dynamically decreases the size of an interfering cell to increase the speech quality within a cell interfered with by the interfering cell. These and other needs are satisfied by the cellular communications network and method of the present invention.   (C1, L52-61)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the length of the zone is configured, to provide the ability to adapt the cell’s coverage range as based on the quality of received signals from the device(s) (which allows for devices to have either good signal quality or be ignored/out-of-range whereby they can be handed off to a more optimal network node/BTS).


As per claims 3, 10 and 23, the combo teaches claim 1/8/14, wherein the wireless communication performed between the first device and the second device is groupcast sidelink communication.  (See Khoryaev who teaches a groupcast sidelink):
[0100] Sidelink unicast/groupcast/broadcast communication between devices equipped with directional antennas (or adaptive antenna arrays) without losing beam forming gain and utilizing minimum amount of spectrum resources can be the objective for many of the embodiments/aspects herein. Some embodiments or aspects include the following: synchronization in time and frequency to enable synchronous sidelink communication; utilization of terminal geo-location information for sidelink radio-resource managements; sidelink beamforming management at the UE TX and RX sides for unicast/groupcast/broadcast communication in high frequency bands using directional antennas or adaptive antenna arrays for distributed or collocated antennas systems.
[0240] Another example can include the subject matter of any of the above examples further comprising: RF circuitry; wherein the RF circuitry comprises an adaptive antenna array or a directional antenna array configured to transmit, or receive, a broadcast, groupcast or unicast communication of the sidelink signal with the V2X node to form a directional radiation pattern from a beam sweeping operation based on the geo-location information in a Long Term Evolution (LTE) network or a New Radio (NR) network, wherein the processing circuitry is further configured to apply a beam selection based on the geo-location information to the transmission of the data at a transmitter, a reception of data at a receiver, or at both a transmitter and the receiver.

As per claims 4, 11 and 24, the combo teaches claim 1/8/14, wherein information related to the location of the first device is available for the first device.  
Khoryaev understands the Geo-areas/zones of each user (ie. a geo-area is a location), see figure 8 showing Geo-areas 1 thru 6 and passages cited previously.


As per claims 5, 12 and 25, the combo teaches claim 1/8/14, wherein the distance between the first device and the second device is a distance between the location of the first device and location of the zone related to the ID of the zone.  
Khoryaev teaches understanding of Geo-zones that each user is located in (See figure 8 and passages cited prevoiusly).   Khoryaev also teaches “ranging” between two devices to determine distances between them:
[0038] In consideration of various deficiencies or solutions described herein, a V2X as a network node/device that comprises a New Radio (NR)/5G NodeB (gNB), an eNodeB (eNB), a user equipment (UE), a Roadside Unit (RSU), a drone, vehicle device, or other vehicle unit/component can generate, or process, a sidelink signal for a sidelink communication with another entity (other V2X node). The V2X (node/device) can be configured to determine geo-location information of another V2X node based on the sidelink signal between the V2X device and the V2X node, and derive a distance or distances for a sidelink ranging and a set of resources based on the geo-location information.


As per claim 8, this claim is rejected in its entirety as based on the rejection of claim 1.  Further note that Khoryaev teaches a method for performing, by a second device, wireless communication, the method steps required (See Figures 25-26 which outline the pseudo-code/method steps). 

As per claim 14, this claim is rejected in its entirety as based on the rejection of claim 1.  Further note that Khoryaev teaches an apparatus configured to control a first device, the apparatus comprising: at least one processor; and at least one memory operably connected to the at least one processor and storing instructions, wherein based on the at least one processor executing the instructions, the at least one processor controls the first device to perform the steps/functions (See figures 1-5 showing the devices involved, eg. users devices, BTS’s/AP’s, etc.). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev//Axmon/Ritzen and further in view of Luo et al. US 2014/0098754
As per claim 7, the combo teaches claim 1, but is silent on further comprising: 
determining whether or not to transmit the NACK for the data to the second device, based on a channel status between the first device and the second device.  
Nguyen US 2018/0249518 (pertinent but not cited) understands when the devices are within range for communication, hence one skilled understands that if the data is successfully decoded BUT the distances are LARGER than communication allows, it would not be worthwhile to send an ACK (since it would not be received).   Another point is that TCP Windowing allows for multiple packets to be successfully received before an ACK is sent (for example send an ACK once 5 packets are successfully received) -- hence the above does not stipulate TCP windowning is NOT being used, therefore multiple packets can be received but an ACK will not be sent (until the window amount is reached), which reads on the limitation.   He also teaches understanding when distances between two D2D devices is too great/far and a repeater must be used (See figures 4-7 showing a repeater D2D device being used as opposed to figures 2 and 7b showing devices within range of each other and directly communicating), 
[0007] Furthermore, a repeater D2D terminal 135 can be used to enlarge D2D coverage 136 when needed, as illustrated with reference to system 131 of FIG. 4, enabling a first D2D terminal 132 to communicate with a second D2D terminal 133 even though the first and second D2D terminals 132, 133 are out of range with each other due to distance separation or shadowing (i.e. shadow fading). This is possible as both the first D2D terminal 132 and the second D2D Terminal 133 are within the transmission range of the D2D repeater 135.
[0101] The first D2D-UE 501, the second D2D-UE 502 and third D2D-UE 503 are not under network coverage. The second D2D-UE 502 and the third D2D-UE 503 are, however, within transmission range with the first D2D-UE 501, but the second D2D-UE 502 and the third D2D-UE 503 are out of transmission range with each other. The out of range can be caused by distance separation and/or shadowing (i.e. shadow fading).
Both Axmon and Ritzen (from claim 1) teach understanding when a device is in-range or out-of-range and negative-only HARQ feedback being enabled.  They also combine to teach adapting the cell’s coverage range.
The examiner notes that one skilled understands that if the channel is errored, congested or failed, sending data or an ACK or a NACK will NOT be received, hence it is futile.    Also, one skilled understanding the channel status would be able to understand if the recipient is reachable, otherwise data, an ACK or a NACK should not be sent since it would not be received.   Further to this point is Luo et al. US 2014/0098754 who teaches halting all communications (eg. NACKs, etc.) if the communications link is determined to be failed (which is a channel status):
[0131] In cellular networks, mobile phones (e.g., user equipments (UEs)) may evaluate the quality of the physical link, for example by performing radio link monitoring (RLM). RLM is typically based on common reference signal (CRS) quality measurements. In the conventional CRS based approach, the UE may translate CRS signal quality into estimated physical downlink control channel (PDCCH) error rate on a subframe basis and average block error rate (BLER) on PDCCH. If the link has degraded beyond a certain point, the UE sends an out-of-sync (OOS) notification to the upper layers. If the link quality improves beyond a certain threshold, the UE sends an in-sync (IS) indication. Based on the OOS notification, the upper layers declare radio link failure (RLF) and halt all transmission. After RLF, the UE attempts to reestablish a connection to the network.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that determining whether or not to transmit the NACK for the data to the second device, based on a channel status between the first device and the second device, to provide the ability to conserve processing power by NOT sending a NACK when the channel status determines that communications cannot occur (ie. the channel is failed, etc.).



Claim(s) 18   is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev//Axmon/Ritzen and further in view of 3GPP TS 36.331 V14.0.0.0 (9/2016) and McMullen et al. US 9,125,107.
As per claims 18,  21 and 26, the combo teaches claim 1/8/14 but is silent on wherein the length of the zone is configured for the first device per a service requirement related to the data.
One skilled sees this as (at least) desiring a type of communications that may require a specific data rate (ie. low-speed or high-speed) and then modifying the length/size OR RANGE between the sender/receiver, ie. if high speed communications is desired, then the distance/range should be decreased in length/size since short distances are inherently optimal for high speed communcations.   At least McMullen et al. US 9,125,107 teaches understand of expanding/contracting a zone length (ie. coverage area) based on different parameters such as network load OR other factors (which could be data rate, type of data, etc.) and reads on the claim limitation”
“..as the scope of wireless coverage areas change (e.g., the areas expand and contract) due to variations in network load or other factors..”     (C1, L50-54).
Thusly, a first user device having a service requirement relating to desiring high speed data would impact the length of the zone.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the length of the zone is configured for the first device per a service requirement related to the data, to provide the ability to understand the user’s data transmission needs and modify the zone length accordingly (higher speeds inherently require shorter distances).




Allowable Subject Matter
1.  Claims 2, 9, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite a highly detailed design not found in at least the prior art of record, either alone or in combination.


2.  The examiner believes a more favorable outcome may occur if the applicant amends as follows:

Independent claim  +  (claim 2 or 7)  +  (claim 15 or 16 or 17 or 18)

This requires just 2 claims to be added to the independent claim as shown above.  The applicant can select any combination.
	A terminal disclaimer is also required.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414